Callahan and O’Donnell, JJ. (dissenting).
Special Term’s original order denying summary judgment may have been improper. However, inclusion of the expert’s affidavit remedies the defects in the earlier proof (see Matter of Fahey v Whalen, 54 AD2d 1097, 1098) and establishes the existence of a material triable issue of fact, making denial of the motion proper (Zuckerman v City of New York, 49 NY2d 557; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). (Appeal from order of Supreme Court, Monroe County, John J. Conway, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, O’Donnell and Moule, JJ.